Citation Nr: 9922919	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-26 869	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a shell fragment wound of the 
right lower leg.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart





ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1946 and from September 1948 to December 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the RO.  



REMAND

The veteran claims that he is suffering from PTSD resulting 
from experiencing stressful events in service during World 
War II.  A careful review of the veteran's service medical 
records shows that he was treated for psychoneurosis in 1944.  
A March 1958 rating decision denied his claim of service 
connection for nervousness.  The Board notes in this regard 
that the veteran was awarded the Purple Heart Medal 
apparently stemming from combat service in World War II and 
the Combat Medical Badge and Bronze Star Medal due to service 
in the Korean Conflict.  

The record is devoid of a diagnosis of PTSD, and a February 
1997 VA PTSD examination rendered a diagnosis of alcohol 
abuse.  However, the veteran claims that a VA examiner has 
diagnosed him with having PTSD.  

This is not competent medical evidence to reopen the claim of 
service connection, but it triggers VA's duty to notify the 
veteran of the type of evidence necessary to complete his 
application.  38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Additionally, the Board notes that the provisions of 38 
U.S.C.A. § 5107(a) have been met in connection with the 
veteran's claim for increase in that it is well grounded 
based on the veteran's evidentiary assertion that his 
service-connected disability has increased in severity.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  The 
VA has a duty to assist the veteran in development of facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a).  

The duty to assist also includes obtaining an adequate VA 
examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  However, the 
Board finds that the latest VA examination was inadequate to 
ascertain the severity of disability, arising from the 
veteran's service-connected shell fragment wound residuals of 
the right lower leg.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to advise the veteran that he should 
submit all medical evidence to show that 
he currently is suffering from PTSD.  The 
RO also should undertake to obtain 
information from the veteran concerning 
all VA treatment referable to the claimed 
PTSD.  Based on the response from the 
veteran, the RO should then obtain copies 
of all indicated records from any 
identified VA medical facility.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
psychiatric disorder or a shell fragment 
wound of the right lower leg since 1997.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
residuals of the shell fragment wound of 
the right lower leg.  All indicated 
tests, including range of motion studies, 
must be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should fully 
describe the nature of the shell fragment 
wound residuals, to include a detailed 
account of the muscle injuries, muscle 
groups involved, nerve involvement, as 
well as the nature and extent of any 
functional impairment caused or 
aggravated by the shell fragment wound 
residuals, including pain, if any.  The 
examiner should state whether there is 
any atrophy, weakness, fatigability, 
incoordination, or pain on movement of 
the right leg due to the service-
connected wound.  The examiner should 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the shell fragment wound residuals.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits his functional ability.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issues on appeal.  All 
indicated development should performed in 
this regard.  If the issues remain 
denied, the veteran should be furnished 
with an appropriate supplemental 
statement of the case and be given an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


